Title: To George Washington from Martha Dangerfield Bland, 23 February 1791
From: Bland, Martha Dangerfield
To: Washington, George



Cawson [Va.] Feby 23d 1791

I thought Sir, when I received your Letter that it had forever Closed our Correspondence but I have now a Claim upon you in your public Charactor as well as a friend. I have a valluable slave in Philadelphia of the name of Alexander Aubury, who passes for a free man and lives near the Bettering house, Colonel Griffin informs me that he may be recoverd it has been attempted but the quakers interfered & he returnd to his own house.
I am told Sir that my best mode of recovering him will be to

  apply to you it will oblige me very much if you will Use your Authority, I had rather he shoud be sold he offerd £100 for himself through the quakers, but his Master Chose not to take that sum, I will be satisfied with that, or less, These are trifles to plague you with and I hope you will excuse it. present me, if you please Sir to Mrs Washington with great Affection & believe me with sincere regard Your Obt & Hble Servt

M. Bland

